846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George Washington JOHNSON, Defendant-Appellant.
No. 88-7019.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided May 10, 1988.

George Washington Johnson, appellant pro se.
Thomas J. Ashcraft, Office of United States Attorney, for appellee.
Before WIDENER, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
George Washington Johnson appeals the judgment of the district court dismissing his motion for post-conviction relief brought pursuant to 28 U.S.C. Sec. 2255.  A review of the record and the district court's opinion discloses that this appeal from its order refusing relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   United States v. Johnson, CR Nos. 85-01, 85-02;  C/A Nos. 87-475-P, 87-476-P (W.D.N.C. Dec. 7, 1987).


2
AFFIRMED.



*
 Because this appeal does not present issues requiring the assistance of counsel Johnson's motion for appointment of counsel is denied